MEMORANDUM **
Hector Paz Bonillas-Rosas appeals his jury-trial conviction and 84-month sentence imposed for illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326. Bonillas-Rosas’ attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Bonil-las-Rosas has filed a pro se supplemental brief.
*765Our review of the Anders and pro se briefs and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.